DETAILED ACTION
Claims 1-4, 6, 8-12, 14-18 and 20-24 (filed 01/08/2021) have been considered in this action.  Claims 1-2, 6, 9-11, 15-17, 20 and 22 have been amended.  Claims 5, 7, 13 and 19 have been canceled.  Claims 23-24 are newly filed.  Claims 3-4, 8, 12, 14, 18 and 21 have been presented in the same format as previously presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.

Specification
The disclosure is objected to because of the following informalities:
In several instances within the specification, multiple references to equations utilized by the applicant are not clearly being interpreted by the 
Additionally, there are multiple instances of symbols used in the equations of paragraphs [0050] and [0054] that have been replaced by unknown symbols in their conversion to a Published patent document (PGPub) as seen in instant application’s corresponding PGPub US20180372341.  When viewing these sections the unknown symbols appear as questions marks in a circle.  It should be noted that the paragraph numbering of the PgPub is different from that of the specification submitted by the applicant, so paragraph [0052] of PGPub corresponds to paragraph [0050] of the application specification, and paragraph 
In paragraph [0051] of the instant specification (appears in paragraph [0053] of PGPub US20180372341) there appears a typographical error in that the symbol g1 appears as g1?1 when describing what this variable is used for. 
Unfortunately due to time and system constraints, the examiner does not have the ability to copy and paste these paragraphs into the office action as they would not show properly, however the examiner recommends that if these instructions are not clear, an interview be held so that the specification can be properly amended.  It is further recommended that the applicant thoroughly review PGPub US20180372341, as any formatting mistakes not addressed will end up in the final patent, leading to potential errors in disclosure.
It is required that these equations in paragraphs [0050] and [0054] be replaced with the proper symbols so that the equations are properly understood by a person having ordinary skill in the art.  It is also required that the British pound sign used in place of greater than and less than symbols in paragraph [0045] be corrected.  Paragraph [0045] corresponds to paragraph [0044] of PGPub .
Appropriate correction is required.
 
Response to Arguments
Applicant's arguments filed 01/08/2021 with respect to rejection of claim 1-2, 8-11, 14-17 and 20-22 under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive.
On page 11 paragraph 1 of applicant’s response filed 01/08/2021, the applicant alleges that:
 “None of the inputs to the Short Term Control described by Carter correspond to a sequence of heat load set points "representing a target heat load to be delivered by the boiler to a hydronic circuit," as recited in amended claim 1”.  

The applicant also alleges on page 11 paragraph 2 that:
“The Office also improperly characterized the "energy supplied/consumed by the boiler" as a heat load” and that “Amended claim 1 recites that "each heat load set point of the sequence of heat load set points represent[s] a target heat load to be delivered by the boiler to a hydronic circuit."7 Therefore, in contrast to the Office's assertions, "the energy supplied to/consumed by the boiler 4" is different from the "heat load to be delivered by the boiler to a hydronic circuit,"8 as recited in amended claim 1”.


“[0055] The outputs from the learning and observation functions can be used to predict the effect of the energy supplied to the boiler during one portion of a trial period on the temperature of the room in that and in subsequent portions of the trial period. That effect can also be taken into account in the calculation of the effect of supplying energy during the next portion on the room temperature on the rest of the control period, and so on.  The optimisation calculations that relate the energy to be supplied to the boiler to the resultant temperature profile of the room and, using inputs from the interface 12 calculate a suitable energy input schedule, and the resultant predicted temperature profile for the room, are described below.”



[0198] The invention quantifies the trade-off between comfort and energy consumption, and uses a mathematical optimisation technique to calculate the heating profile (e.g. energy input at each minute of the day) that will minimise the net "Cost" of combined energy usage and occupier discomfort.


This is further supported by Carter in paragraph [0215] wherein the optimization block 16 is described as:


Carter is therefore explicitly stating that the determined heating profile is a determination of the amount of energy input into the system for use by the boiler to heat the hydronic circuit, and thus is “each heat load set point of the sequence of heat load set points represent[s] a target heat load to be delivered by the boiler to a hydronic circuit” because heat load set points are recognized by a person having ordinary skill in the art when describing a boiler to be the set point of energy input into the boiler.  
The examiner further does not find these arguments convincing because the applicant has failed to describe why set points of future energy supplied to/consumed by the boiler is different from “the heat load to be delivered by the boiler to a hydronic circuit”, beyond mere allegations that they are different without any reasoned explanation.  The examiner, being a person having ordinary skill in the art, considers that all energy being supplied to/consumed by a boiler, including future predicted set points of energy supplied to/consumed by a boiler, is the energy being supplied to a hydronic circuit, because all energy being supplied to a boiler is ultimately being consumed so that said energy is converted 
On page 11 of the applicant’s remarks, the applicant alleges that Carter does not describe a second control algorithm that generates a sequence of boiler set points representing a target parameter of the boiler, emphasizing that none of the set points are target parameters of a boiler.  The examiner does not agree as Carter teaches in Fig. 1 the “short term control” control block 17 (second control algorithm) which as shown in Fig. 1 outputs a control decision (on or off) to the boiler 4, which as noted in the previous office action is described in paragraph [0055] of Carter as:


The examiner considers that a control decision to turn a boiler on or off is a form of a target parameter for a boiler, because it is at what points in time the heating elements (target parameter) is controlled to be turned on or off, which ultimately controls how hot the boiler gets.  In fact, the applicant’s own specification goes into great detail as to how most boiler are constructed as binary control decisions when determining set point operations for a boiler, such as in paragraphs [0026], [0029], [0041], etc.. In other words, the points in time at which it is determined to turn the boiler on and off are target parameter set points of the boiler, because they are targets of when the boiler will fire on or off.  
Applicant has further argued on page 12 of applicant’s remarks that there is no teaching or suggestion of multiple time prediction horizons, with the first control algorithm using a first prediction horizon and the second control algorithm uses a second prediction horizon, wherein the first prediction horizon is longer (i.e. further into the future) than the second prediction horizon.  As noted above, the examiner considers the first control algorithm to be the optimization block 16, which outputs a heating profile to the second control algorithm which is [0242] look ahead a period of time (e.g. 30 minutes) and consider the following possibilities (within the constraints in 1.): [0243] (a) not changing the boiler state at all [0244] (b) changing the boiler state at a number of time delays after the present time [0245] (c) changing the boiler state immediately, and changing it back after a number of time delays after the present time.” and is further describes as “[0249] One specific example is as follows: Predicting 30 minutes ahead, compare the Cost of not changing the output state (i.e. on to off or vice 
Based upon these statements, the examiner finds that they hold all previous rejections of claims 1, 8-10, 14-16 and 20-22 under 35 U.S.C. 102(a)(1) in view of Carter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-11, 14-17 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter et al. (US 20150134124, hereinafter Carter).

In regards to Claim 1, Carter discloses “A method for heating a structure using boiler water stored by a boiler, the method comprising” ([0026] the controller may control the boiler by means of a suitable algorithm that simply turns the boiler on for a sufficient proportion of the portion for the calculated amount of energy for that portion to be supplied to, and hence consumed by, the boiler) “obtaining an outside temperature forecast for an area outside of the structure, wherein the outside temperature forecast includes a period of time following a present time” ([0052] The controller 10 is also connected to an external computer network 19, such as the Internet, over which it obtains a forecast for the temperatures in the external environments (and optionally current temperature data) in the region of the house 1 over the course of the control period; [0014] The control period may conveniently be of 24 hours' duration, each portion being of 15 minutes' duration so that the period is constituted by 96 consecutive portions) “determining a sequence of boiler set points using a model predictive control (MPC) model for the structure using inverse modeling” (Fig. 1 shows ‘Short Term Control’ (17)  [0026] The way in which the temperature management system is controlled to have the calculated amount of energy supplied to it may depend on the nature of the temperature management system itself. For example, where such a system comprises a boiler, the only type of allowable control of the boiler's operation may be switching the boiler (or its burner) on or off. However, in this case the controller may control the boiler by means of a suitable algorithm that simply turns the boiler on for a sufficient proportion of the portion for the calculated amount of energy for that portion to be supplied to, and hence consumed by, the boiler. For example the control system may supply the boiler with a control signal in the form of a series of pulses, each of which defines a period when the boiler is on. This signal can be pulse code modulated to provide short term control for the amount of energy delivered; wherein the specific timing of when to turn the boiler on and off are considered a sequence of boiler set points) “wherein the MPC model comprises: a first control algorithm that accepts the outside temperature forecast as an input and generates a sequence of heat load set points over a first prediction horizon as an output, each heat load set point of the sequence of heat load set points representing a target heat load to be delivered by the boiler to a hydronic circuit at a time associated with the respective heat load set point” (Fig. 1 shows Optimization block (16) outputting ‘heating profile’ and accepting external temperature forecast [0052] The memory also stores data relating the energy supplied to/consumed by the boiler 4 in each portion of the control period to the temperature, predicted by the controller, during that portion and subsequent portions of the control period; wherein energy supplied/consumed by the boiler is considered a heat load, because it is the energy (load) being used to supply heat from a boiler for future heating of a structure; [0053] This model is used to relate the external temperature, T.sub.E, as forecast in the information obtained over the network 19 and the energy to be supplied by the boiler 4 to the resultant room temperature T.sub.R in the house 1. The function represented by the block 14 is the learning of the thermal properties of the house; [0197] This invention thus uses a model-based approach to predict an optimal "heating profile"... The invention quantifies the trade-off between comfort and energy consumption, and uses a mathematical optimisation technique to calculate the heating profile (e.g. energy input at each minute of the day) that will minimise the net "Cost" of combined energy usage and occupier discomfort; [0215] The output of the optimisation calculations is a "heating strategy" consisting of how much power should be input to the heating system at “and a second control algorithm that accepts the sequence of heat load set points as an input and generates a sequence of boiler set points over a second prediction horizon as an output, each boiler set point of the sequence of boiler set points representing a target parameter of the boiler at a time associated with the respective boiler set point, wherein the second prediction horizon is shorter than the first prediction horizon” (Fig. 1 shows Short Term Control block (17) with ‘heating profile’ as an input and boiler on/off decisions as an output; [0031] (b) for each portion, using said relationship to calculate the amount of energy to be supplied in order for a first parameter value representative of the cost of supplying that energy and a second parameter value representative of a predetermined tolerance of variations of the predicted temperatures from the set point schedule to satisfy a predetermined criterion; [0055] The optimisation calculations that relate the energy to be supplied to the boiler to the resultant temperature profile of the room and, using inputs from the “and controlling, based on the MPC model including the sequence of heat load set points and the sequence of boiler set points, the boiler to heat the structure” (Fig. 1 shows control decision being sent to boiler; [0026] the temperature management system is controlled to have the calculated amount of energy supplied to it may depend on the nature of the 


In regards to Claim 8, Carter discloses “The method of claim 1, wherein controlling the boiler to heat the structure comprises controlling the boiler to be on or off using the MPC model to evaluate an optimal control sequence” ([0027] the controller may be operable, during each portion, to use the predicted temperature profile associated with the calculated energy inputs as a target for the boiler and to compare this profile with further predicted temperatures for a part of the control period for different periods of activation or deactivation of the 

In regards to Claim 9, Carter discloses “The method of claim 8 further comprising selecting the optimal control sequence by evaluating multiple on/off scenarios” ([0027] the controller may be operable, during each portion, to use the predicted temperature profile associated with the calculated energy inputs as a target for the boiler and to compare this profile with further predicted temperatures for a part of the control period for different periods of activation or deactivation of the boiler's burner, an on-off control sequence being selected from a number of possible sequences to provide a profile of said further predicted 

In regards to Claim 10, Carter discloses “A non-transitory computer-readable medium storing instructions for causing a processor to perform a method for heating a structure using boiler water stored by a boiler, wherein the method comprises:” ([0052] The controller 10 takes the form of a data processor arrangement comprising a computer programmed to perform the various tasks presented by functional blocks 14-17, and these are discussed below. It will be appreciated that the computer has an electronic memory on which said schedule is stored. The memory also stores data relating the energy supplied to/consumed by the boiler 4 in each portion of the control period to the “obtaining an outside temperature forecast for an area outside of the structure, wherein the outside temperature forecast includes a period of time following a present time” ([0052] The controller 10 is also connected to an external computer network 19, such as the Internet, over which it obtains a forecast for the temperatures in the external environments (and optionally current temperature data) in the region of the house 1 over the course of the control period; [0014] The control period may conveniently be of 24 hours' duration, each portion being of 15 minutes' duration so that the period is constituted by 96 consecutive portions) “determining a sequence of boiler set points using a model predictive control (MPC) model for the structure using inverse modeling” (Fig. 1 shows ‘Short Term Control’ (17)  [0026] The way in which the temperature management system is controlled to have the calculated amount of energy supplied to it may depend on the nature of the temperature management system itself. For example, where such a system comprises a boiler, the only type of allowable control of the boiler's operation “wherein the MPC model comprises: a first control algorithm that accepts the outside temperature forecast as an input and generates a sequence of heat load set points over a first prediction horizon as an output, each heat load set point of the sequence of heat load set points representing a target heat load to be delivered by the boiler to a hydronic circuit at a time associated with the respective heat load set point” (Fig. 1 shows Optimization block (16) outputting ‘heating profile’ and accepting external temperature forecast [0052] The memory also stores data relating the energy supplied to/consumed by the boiler 4 in each portion of the control period to the temperature, predicted by the controller, during that portion and subsequent portions of the control period; wherein “and a second control algorithm that accepts the sequence of heat load set points as an input and generates a sequence of boiler set points over a second prediction horizon as an output, each boiler set point of the sequence of boiler set points representing a target parameter of the boiler at a time associated with the respective boiler set point, wherein the second prediction horizon is shorter than the first prediction horizon” (Fig. 1 shows Short Term Control block (17) with ‘heating profile’ as an input and boiler on/off decisions as an output; [0031] (b) for each portion, using said relationship to calculate the amount of energy to be supplied in order for a first parameter value representative of the cost of supplying that energy and a second parameter value representative of a predetermined tolerance of variations of the predicted temperatures from the set point schedule to satisfy a predetermined criterion; [0055] The optimisation calculations that relate the energy to be supplied to the boiler to the resultant temperature profile of the room and, using inputs from the interface 12 calculate a suitable energy input schedule, and the resultant predicted temperature profile for the room, are described below. In this particular instance, the output from the optimisation function is in the form of the calculated temperature profile which the short term control function uses to determine when to activate and deactivate the boiler 4 over the control period; wherein the control function for when to activate or deactivate the boiler is “and controlling, based on the MPC model including the sequence of heat load set points and the sequence of boiler set points, the boiler to heat the structure” (Fig. 1 shows control decision being sent to boiler; [0026] the temperature management system is controlled to have the calculated amount of energy supplied to it may depend on the nature of the temperature management system itself. For example, where such a system comprises a boiler, the only type of allowable control of the boiler's operation may be switching the boiler (or its burner) on or off.  However, in this case the controller may control the boiler by means of a suitable algorithm that simply turns the boiler on for a sufficient proportion of the portion for the calculated amount of energy for that portion to be supplied to, and hence consumed by, the 

In regards to Claim 14, Carter discloses “The computer-readable medium of claim 10, wherein controlling the boiler to heat the structure comprises controlling the boiler to be on or off using the MPC model to evaluate an optimal control sequence” ([0027] the controller may be operable, during each portion, to use the predicted temperature profile associated with the calculated energy inputs as a target for the boiler and to compare this profile with further predicted temperatures for a part of the control period for different periods of activation or deactivation of the boiler's burner, an on-off control sequence being selected from a number of possible sequences to provide a profile of said further predicted temperatures that most closely matches the temperature profile; [0055] The optimisation calculations that relate the energy to be supplied to the boiler to the resultant temperature profile of the room and, using inputs from the interface 12 calculate a suitable energy input schedule, and the resultant predicted temperature profile for the room, are described below. In this 

In regards to Claim 15, Carter discloses “The computer-readable medium of claim 14, wherein the instructions are configured to be executed by the processor for further causing the processor to select the optimal control sequence by evaluating multiple on/off scenarios” ([0027] the controller may be operable, during each portion, to use the predicted temperature profile associated with the calculated energy inputs as a target for the boiler and to compare this profile with further predicted temperatures for a part of the control period for different periods of activation or deactivation of the boiler's burner, an on-off control sequence being selected from a number of possible sequences to provide a profile of said further predicted temperatures that most closely matches the temperature profile; [0197] FIG. 13 below shows a decision to fire the boiler at the start of a "optimum start" period. The thick line 48 shows the target temperature profile produced by the optimisation calculations for the next half hour. The dashed lines 50 each show the predicted room temperature for a respective set of different control possibilities (firing now, firing later, together 

In regards to Claim 16, Carter discloses “A device for heating a structure using boiler water stored by a boiler, wherein the device comprises: a processor; and a memory electrically connected to the processor, wherein the memory is configured to store a program, wherein the processor is configured to:” ([0052] The controller 10 takes the form of a data processor arrangement comprising a computer programmed to perform the various tasks presented by functional blocks 14-17, and these are discussed below. It will be appreciated that the computer has an electronic memory on which said schedule is stored. The memory also stores data relating the energy supplied to/consumed by the boiler 4 in each portion of the control period to the temperature, predicted by the controller, during that portion and subsequent portions of the control period [0026] the controller may control the boiler by means of a suitable algorithm that simply turns the boiler on for a sufficient proportion of the portion for the calculated amount of energy for that portion to be supplied to, and hence consumed by, the boiler) “obtaining an outside temperature forecast for an area outside of the structure, wherein the outside temperature forecast includes a period of time following a present time” ([0052] The controller 10 is also connected to an external computer network 19, such as the Internet, over which it obtains a forecast for the temperatures in the external environments (and optionally current temperature data) in the region of the house 1 over the course of the control period; [0014] The control period may conveniently be of 24 hours' duration, each portion being of 15 minutes' duration so that the period is constituted by 96 consecutive portions) “determining a sequence of boiler set points using a model predictive control (MPC) model for the structure using inverse modeling” (Fig. 1 shows ‘Short Term Control’ (17)  [0026] The way in which the temperature management system is controlled to have the calculated amount of energy supplied to it may depend on the nature of the temperature management system itself. For example, where such a system comprises a boiler, the only type of allowable control of the boiler's operation may be switching the boiler (or its burner) on or off. However, in this case the controller may control the boiler by means of a suitable algorithm that simply turns the boiler on for a sufficient proportion of the portion for the calculated amount of energy for that portion to be supplied to, and hence consumed by, the boiler. For example the control system may supply the boiler with a control signal in the form of a series “wherein the MPC model comprises: a first control algorithm that accepts the outside temperature forecast as an input and generates a sequence of heat load set points over a first prediction horizon as an output, each heat load set point of the sequence of heat load set points representing a target heat load to be delivered by the boiler to a hydronic circuit at a time associated with the respective heat load set point” (Fig. 1 shows Optimization block (16) outputting ‘heating profile’  and accepting external temperature forecast [0052] The memory also stores data relating the energy supplied to/consumed by the boiler 4 in each portion of the control period to the temperature, predicted by the controller, during that portion and subsequent portions of the control period; wherein energy supplied/consumed by the boiler is considered a heat load, because it is the energy (load) being used to supply heat from a boiler for future heating of a structure; [0053] This model is used to relate the external temperature, T.sub.E, as forecast in the information obtained over the network 19 and the energy to be supplied by the boiler 4 to the resultant room temperature T.sub.R in the house 1. “and a second control algorithm that accepts the sequence of heat load set points as an input and generates a sequence of boiler set points over a second prediction horizon as an output, each boiler set point of the sequence of boiler set points representing a target parameter of the boiler at a time associated with the respective boiler set point, wherein the second prediction horizon is shorter than the first prediction horizon” (Fig. 1 shows “and controlling, based on the MPC model including the sequence of heat load set points and the sequence of boiler set points, the boiler to heat the structure” (Fig. 1 shows control decision being sent to boiler; [0026] the temperature management system is controlled to have the calculated amount of energy supplied to it may depend on the nature of the temperature management system itself. For example, where such a system comprises a boiler, the only type of allowable control of the boiler's operation may be switching the boiler (or its burner) on or off.  However, in this case the controller may control the boiler by means of a suitable algorithm that simply turns the boiler on for a sufficient proportion of the portion for the calculated amount of energy for that portion to be supplied to, and hence consumed by, the boiler. For example the control system may supply the boiler with a control signal in the form of a series of pulses, each of which defines a period when the boiler is on. This signal can be pulse code modulated to provide short term control for the amount of energy delivered).

Claim 20, Carter discloses “The device of claim 16, wherein the processor is configured to control the boiler to heat the structure by at least controlling the boiler to be on or off using the MPC model to evaluate an optimal control sequence” ([0027] the controller may be operable, during each portion, to use the predicted temperature profile associated with the calculated energy inputs as a target for the boiler and to compare this profile with further predicted temperatures for a part of the control period for different periods of activation or deactivation of the boiler's burner, an on-off control sequence being selected from a number of possible sequences to provide a profile of said further predicted temperatures that most closely matches the temperature profile; [0055] The optimisation calculations that relate the energy to be supplied to the boiler to the resultant temperature profile of the room and, using inputs from the interface 12 calculate a suitable energy input schedule, and the resultant predicted temperature profile for the room, are described below. In this particular instance, the output from the optimisation function is in the form of the calculated temperature profile which the short term control function uses to determine when to activate and deactivate the boiler 4 over the control period) “and wherein the optimal control sequence is selected by evaluating multiple on/off scenarios” ([0027] the controller may be operable, during each portion, to 

In regards to Claim 21, Carter discloses “The method of claim 1, wherein the first control algorithm generates the sequence of heat load set points based on a set of predicted operative temperatures, a set of predicted water temperatures, and a set of slack variables, wherein each heat load set point of the set of heat load set points corresponds to a respective predicted operative temperature of the set of predicted operative temperatures” ([0052] The memory also stores data relating the energy supplied to/consumed by the boiler 4 in each portion of the control period to the temperature, predicted by the controller, during that portion and subsequent portions of the control period; [0053] The functional control blocks 14-17 perform various data processing steps based on a thermal model of the house 1 as shown in FIG. 2. This model is used to relate the external temperature, T.sub.E, as forecast in the information obtained over the network 19 and the energy to be supplied by the boiler 4 to the resultant room temperature T.sub.R in the house 1; 0104] Calculate the resulting water temperature) “wherein each heat load set point of the set of heat load set points corresponds to a respective predicted water temperature of the set of predicted water temperatures” ([0104] Calculate the resulting water temperature, and reduce the relevant entries E.sub.j so that they are (a) below or equal to the maximum boiler output power and (b) so that the water temperature doesn't exceed maximum; recalculate temperature profiles) “and wherein each heat load set point of the set of heat load set points corresponds to a respective slack variable of the set of slack variables” ([0071]  In order to optimise heating control, a cost functional is required that reflects what we are trying to achieve. 

In regards to Claim 22, Carter discloses “The method of claim 1, wherein the second control algorithm generates the sequence of boiler set points based on a load delivery cost function that accepts the sequence of heat load set points as an input” ([0071] In order to optimise heating control, a cost functional is required that reflects what we are trying to achieve. We wish to minimise energy consumption and discomfort; we assume that discomfort can be quantified by how much the temperature is below the user's setpoint... Q.sub.k.sup.E is the energy cost multiplier, i.e. the cost per unit energy; [0170] The FIG. 4 shows the energy cost (solid line 28) and discomfort cost (dashed line .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 11-12, 17-18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Carter as applied to claims 1, 10 and 16 above, and further in view of Motodani et al. (US 20190017721, hereinafter Motodani).

In regards to Claim 2, Carter discloses “The method of claim 1, wherein the MPC model comprises unknown parameters of a dynamic heat loss model” ([0021] Preferably, said relationship is based on a heat transfer model that takes into account at least one of: [0022] (a) the heat capacity and thermal transfer properties of the temperature management system; [0023] (b) the heat capacity and thermal transfer properties of the thermal mass of the room; and [0024] (c) the thermal transfer properties between the room and the external environment; [0053] The learning block 14 also includes the function of inferring the heat transfer characteristics between the room(s) and the outside world; wherein the model of heat transfer characteristics between the room(s) and the outside world is a dynamic heat loss model) 
Carter fails to teach “wherein the unknown parameters are constrained within a predetermined expected range of the elements of the dynamic heat loss model”
“wherein the unknown parameters are constrained within a predetermined expected range of the elements of the dynamic heat loss model” ([0080] The storage unit 31 also stores a candidate-model selection criterion 311, a set of building models 312, which includes a set of thermal characteristic models 312a and a set of humidity characteristic models 312b; [0095] FIGS. 5A to 5G are each an illustration, as represented in the form of a thermal network, of a thermal characteristic model included in the set of thermal characteristic models for the air-conditioning control evaluation apparatus according to Embodiment 1 of the present invention. FIGS. 5A to 5G each illustrate an exemplary thermal network model used to express the relationship between the above-mentioned factors influencing thermal load; [0097] R.sub.W denotes outdoor-side heat transfer coefficient [kW/K], R.sub.Z denotes indoor-side heat transfer coefficient [kW/K], R.sub.OZ denotes interior-wall thermal conductivity [kW/K], and R.sub.WIN denotes window heat transfer coefficient [kW/K]. [0098] C.sub.W denotes exterior-wall thermal capacity [kJ/K], and C.sub.Z denotes indoor thermal capacity [kJ/K]; [0122] The parameter estimation unit 323 includes an upper and lower parameter limit setting unit 323a and a parameter evaluation unit 323b; [0135] The upper and lower parameter limit setting unit 323a sets the initial value for each parameter, and the upper limit and lower limit 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the MPC modeling system that utilizes a heat loss model to estimate heating parameters of a building or room, including the resistance and thermal capacitance of a room as taught by Carter, with the system that estimates parameters of a heat loss model of a room including resistance and thermal capacitance which are limited by an upper and lower limit as taught by Motodani by replacing the heat loss modeling system of Carter with the heat loss modeling system of Motodani because Motodani teaches a much more thorough and accurate way of describing the thermal properties of a building/room model, including the heat loss of that building/room to the outside environment.  Motodani takes into account 

In regards to Claim 3, Carter and Motodani teaches a method for heating a structure using a boiler as incorporated by claim 2 above.  Motodani further teaches “The method of claim 2 wherein the elements comprise wall thermal resistivity and windows thermal resistivity” ([0097] In Eqs. (1) and (2), Q.sub.S denotes solar radiation rate [kW/m.sup.2], Q.sub.OCC denotes rate of heat generation by human body [kW], Q.sub.EQP denotes rate of heat generation by 

In regards to Claim 4, Carter and Motodani teaches a method for heating a structure using a boiler as incorporated by claim 2 above.  Motodani further teaches “The method of claim 3 wherein the elements comprise wall thermal capacity” ([0098] C.sub.W denotes exterior-wall thermal capacity [kJ/K], and C.sub.Z denotes indoor thermal capacity [kJ/K].).


In regards to Claim 11, Carter discloses “The computer-readable media of claim 10, wherein the MPC model comprises unknown parameters of a dynamic heat loss model” ([0021] Preferably, said relationship is based on a heat transfer model that takes into account at least one of: [0022] (a) the heat capacity and thermal transfer properties of the temperature management system; [0023] (b) the heat capacity and thermal transfer properties of the thermal mass of the room; and [0024] (c) the thermal transfer properties between the room and the external environment; [0053] The learning block 14 also includes the function of inferring the heat transfer characteristics between the room(s) and the outside world; wherein the model of heat transfer characteristics between the room(s) and the outside world is a dynamic heat loss model) 
Carter fails to teach “wherein the unknown parameters are constrained within a predetermined expected range of the elements of the dynamic heat loss model”
Motodani teaches “wherein the unknown parameters are constrained within a predetermined expected range of the elements of the dynamic heat loss model” ([0080] The storage unit 31 also stores a candidate-model selection criterion 311, a set of building models 312, which includes a set of thermal characteristic models 312a and a set of humidity characteristic models 312b; [0095] FIGS. 5A to 5G are each an illustration, as represented in the form of a thermal network, of a thermal characteristic model included in the set of thermal 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the MPC modeling system that utilizes a heat loss model to estimate heating parameters of a building or room, including the resistance and thermal capacitance of a room as taught by Carter, with the system that estimates parameters of a heat loss model of a room including resistance and thermal capacitance which are limited by an upper and lower limit as taught by Motodani by replacing the heat loss modeling system of Carter with the heat loss modeling system of Motodani because Motodani teaches a much more thorough and accurate way of describing the thermal properties of a building/room model, including the heat loss of that building/room to the outside environment.  Motodani takes into account individual components of the room being heated, such as the wall and ceiling surface area, while Carter uses a mere lumped model that incorporates all features of a room into a single parameter, thus one would expect the modeling utilized by Motodani to be more accurate as it is utilizing a richer model to estimate heat losses.  Furthermore, by constraining the parameters of the heat loss model, one would expect to have the added benefit of not solving a “runaway 

In regards to Claim 12, Carter and Motodani teaches a method for heating a structure using a boiler as incorporated by claim 1 above.  Motodani further teaches “The computer-readable medium of claim 10, wherein the elements comprise wall thermal resistivity, windows thermal resistivity, and wall thermal capacity” ([0097] In Eqs. (1) and (2), Q.sub.S denotes solar radiation rate [kW/m.sup.2], Q.sub.OCC denotes rate of heat generation by human body [kW], Q.sub.EQP denotes rate of heat generation by OA equipment and lighting equipment [kW], and Q.sub.HVAC denotes rate of heat removal (supply) by the air-conditioning unit 21 [kW]. Further, T.sub.O denotes outside air temperature [K], T.sub.W denotes exterior wall temperature [K], T.sub.Z denotes indoor temperature [K], and T.sub.OZ denotes adjacent-room temperature [K]. R.sub.W denotes outdoor-side heat transfer coefficient [kW/K], R.sub.Z denotes indoor-

In regards to Claim 17, Carter discloses “The device of claim 16, wherein the MPC model comprises unknown parameters of a dynamic heat loss model” ([0021] Preferably, said relationship is based on a heat transfer model that takes into account at least one of: [0022] (a) the heat capacity and thermal transfer properties of the temperature management system; [0023] (b) the heat capacity and thermal transfer properties of the thermal mass of the room; and [0024] (c) the thermal transfer properties between the room and the external environment; [0053] The learning block 14 also includes the function of inferring the heat transfer characteristics between the room(s) and the outside world; wherein the model of heat transfer characteristics between the room(s) and the outside world is a dynamic heat loss model) 
“wherein the unknown parameters are constrained within a predetermined expected range of the elements of the dynamic heat loss model”
Motodani teaches “wherein the unknown parameters are constrained within a predetermined expected range of the elements of the dynamic heat loss model” ([0080] The storage unit 31 also stores a candidate-model selection criterion 311, a set of building models 312, which includes a set of thermal characteristic models 312a and a set of humidity characteristic models 312b; [0095] FIGS. 5A to 5G are each an illustration, as represented in the form of a thermal network, of a thermal characteristic model included in the set of thermal characteristic models for the air-conditioning control evaluation apparatus according to Embodiment 1 of the present invention. FIGS. 5A to 5G each illustrate an exemplary thermal network model used to express the relationship between the above-mentioned factors influencing thermal load; [0097] R.sub.W denotes outdoor-side heat transfer coefficient [kW/K], R.sub.Z denotes indoor-side heat transfer coefficient [kW/K], R.sub.OZ denotes interior-wall thermal conductivity [kW/K], and R.sub.WIN denotes window heat transfer coefficient [kW/K]. [0098] C.sub.W denotes exterior-wall thermal capacity [kJ/K], and C.sub.Z denotes indoor thermal capacity [kJ/K]; [0122] The parameter estimation unit 323 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the MPC modeling system that utilizes a heat loss model to estimate heating parameters of a building or room, including the resistance and thermal capacitance of a room as taught by Carter, with the system that estimates parameters of a heat loss model of a room including resistance and thermal capacitance which are limited by an upper and lower limit as taught by Motodani by replacing the heat loss modeling system of Carter with the heat loss modeling system of Motodani because 

In regards to Claim 18, Carter and Motodani teaches a method for heating a structure using a boiler as incorporated by claim 17 above.  Motodani further teaches “The device of claim 17, wherein the elements comprise wall thermal resistivity, windows thermal resistivity, and wall thermal capacity” ([0097] In Eqs. (1) and (2), Q.sub.S denotes solar radiation rate [kW/m.sup.2], Q.sub.OCC denotes rate of heat generation by human body [kW], Q.sub.EQP denotes rate of heat generation by OA equipment and lighting equipment [kW], and Q.sub.HVAC denotes rate of heat removal (supply) by the air-conditioning unit 21 [kW]. Further, T.sub.O denotes outside air temperature [K], T.sub.W denotes exterior wall temperature [K], T.sub.Z denotes indoor temperature [K], and T.sub.OZ denotes adjacent-room temperature [K]. R.sub.W denotes outdoor-side heat transfer coefficient [kW/K], R.sub.Z denotes indoor-side heat transfer coefficient [kW/K], R.sub.OZ denotes interior-wall thermal conductivity [kW/K], and R.sub.WIN denotes window heat transfer coefficient [kW/K]; wherein wall conductivity and window transfer coefficient are a form of wall thermal resistivity and window thermal resistivity; [0098] C.sub.W denotes exterior-wall thermal capacity [kJ/K], and C.sub.Z denotes indoor thermal capacity [kJ/K].).

In regards to Claim 23, Carter teaches the method of heating a structure using a boiler as incorporated by claim 1 above.
Carter further teaches “The method of claim 1, wherein the first control algorithm accepts the outside temperature forecast as the input” (Fig. 1 shows 
Carter fails to teach “and also accepts an estimated heat accumulation in walls of the structures as a further input”.  It should be noted that while not explicitly teaches heat accumulation in walls, Carter does teach ([0021] Preferably, said relationship is based on a heat transfer model that takes into account at least one of: [0022] (a) the heat capacity and thermal transfer properties of the temperature management system; [0023] (b) the heat capacity and thermal transfer properties of the thermal mass of the room; and [0024] (c) the thermal transfer properties between the room and the external environment; [0053] The function represented by the block 14 is the learning of the thermal properties of the house. One such property is the heat capacity of the room, i.e. the amount of heat energy required to raise the air temperature in the room by 1.degree. C. The temperature in the room will also be influenced by the thermal mass within the room. Typically, the thermal mass will be primarily constituted by 
Motodani teaches “and also accepts an estimated heat accumulation in walls of the structures as a further input” ([0098] C.sub.W denotes exterior-wall thermal capacity [kJ/K], and C.sub.Z denotes indoor thermal capacity [kJ/K]; [0095] FIG. 5A represents a one-dimensional model that serves as the basis for the models of FIGS. 5B to 5G. FIG. 5A represents a thermal characteristic model in which indoor temperature and outside air temperature are connected by a single thermal resistance, and the thermal capacity of a room is considered. This thermal characteristic model represents the simplest thermal characteristic model indicating that variation of outside air temperature contributes to variation of indoor temperature with no time delay with a certain degree of influence. For buildings with low heat storage performance, it is sometimes possible to represent the thermal characteristics of such a building by the thermal characteristic model of FIG. 5A; [0096] This model makes it possible to consider, for a building with high heat insulation performance and heat storage 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the model based MPC control system that utilizes outdoor temperature and a thermal model of a room to determine control sequences for a boiler, the thermal model taking into consideration the thermal mass and thus the heat stored in the room as taught by Carter, with the use of a thermal model that includes the heat capacitance of the walls in the room so that the amount of stored heat in the walls is known as taught by Motodani, because the model of Motodani can be considered a more accurate model that takes consideration of more detailed variables such as the individual walls and windows capacitance and ability to store heat energy, and thus would offer improvements to the system of Carter by modeling more accurately the characteristics of the room being heated.  By combining these elements, it can be considered taking the known thermal model of a room that considers thermal mass/capacitance as taught by Carter, and replace it with the use of a thermal model that considers thermal capacitance of walls to achieve predictable results.  In anticipation of the applicant’s arguments, the examiner has provided extrinsic evidence in the form of the Wikipedia article 

In regards to Claim 24, Carter teaches the method of heating a structure using a boiler as incorporated by claim 10 above.
Carter further teaches “The computer-readable medium of claim 10, wherein the first control algorithm accepts the outside temperature forecast as the input” (Fig. 1 shows optimization block 16 accepting external temperature forecast from block 19; [0053] The functional control blocks 14-17 perform various data processing steps based on a thermal model of the house 1 as shown in FIG. 2. This model is used to relate the external temperature, T.sub.E, as forecast in the information obtained over the network 19 and the energy to be supplied by the boiler 4 to the resultant room temperature T.sub.R in the house 1)
Carter fails to teach “and also accepts an estimated heat accumulation in walls of the structures as a further input”.  It should be noted that while not explicitly teaches heat accumulation in walls, Carter does teach ([0021] 
Motodani teaches “and also accepts an estimated heat accumulation in walls of the structures as a further input” ([0098] C.sub.W denotes exterior-wall thermal capacity [kJ/K], and C.sub.Z denotes indoor thermal capacity [kJ/K]; [0095] FIG. 5A represents a one-dimensional model that serves as the basis for the models of FIGS. 5B to 5G. FIG. 5A represents a thermal characteristic model in 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the model based MPC control system that utilizes outdoor temperature and a thermal model of a room to determine control sequences for a boiler, the thermal model taking into consideration the thermal mass and thus the heat stored in the room as taught by Carter, with the use of a thermal model that includes the heat capacitance of the walls in the room so that the amount of stored heat in the walls is known as taught by Motodani, because the model of Motodani can be .

  Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carter  as applied to claim 1 and further in view of Ahmed et al. (US 20160246269, hereinafter Ahmed).

Claim 6, Carter discloses the method of heating a structure using a boiler as incorporated by claim 1.
Carter fails to teach “The method of claim 1, further comprising determining unknown parameters of the MPC model via use of cloud computing resources”.
Ahmed teaches “further comprising determining unknown parameters of the MPC model via use of cloud computing resources” ([0006] The cloud server is configured to receive the measurements, to identify an operational parameter for the air-handling unit solving the heuristic model using the measurements, and output the operational parameter).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the model predictive control based boiler heating control system that calculates unknown model parameters of Carter with the computing of the model parameters in the cloud as taught by Ahmed because as stated by Ahmed “[0005] The model is used to optimize operation” and “[0066] In an iterative approach, the energy usage may be minimized using the optimization of the model” thus this would motivate one of ordinary skill to perform the optimization in the cloud because it would lead to reduced energy usage by the boiler system.  Furthermore, it is well-known 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116